t c memo united_states tax_court merry j chandler petitioner v commissioner of internal revenue respondent docket no 6201-02l filed date held r’s appeals officer did not abuse his discretion by sustaining a determination to proceed with collection by levy of p’s unpaid liabilities following a telephonic conversation and an exchange of correspondence with p p failed to prove that she requested a face-to-face interview with the appeals officer during the course of the sec_6330 i r c hearing merry j chandler pro_se ann m welhaf and jeffrey e gold for respondent memorandum findings_of_fact and opinion halpern judge this case is before the court to review a determination the determination made by respondent’s appeals_office appeals that respondent may proceed to collect by levy petitioner’s tax_liabilities for her and taxable calendar years we review the determination pursuant to sec_6330 at the start of the trial in this case respondent conceded that petitioner had paid in full her liability for and that respondent would not pursue a levy with respect to that year we accept that concession and will reflect it in our decision we therefore consider only respondent’s proposed levy with respect to petitioner’s unpaid liabilities for and collectively the unpaid liabilities petitioner’s sole argument on brief is that appeals erred in making the determination because it failed to accord petitioner the face-to- face interview that she claims to have requested because petitioner has failed to persuade us that she requested a face- to-face interview we sustain the determination unless otherwise indicated all section references are to the internal_revenue_code_of_1986 during the trial in this case petitioner also claimed that she had paid in full her liability for and that appeals officer mcnichol the individual in appeals assigned to her case had failed to allow her reasonable_time to submit an amended offer_in_compromise respondent denied both of those claims at continued findings_of_fact the parties filed a stipulation of facts which with accompanying exhibits is incorporated herein by reference petitioner resided in bowie maryland at the time the petition was filed on date respondent issued to petitioner a final notice - notice_of_intent_to_levy and notice of your right to a hearing the notice which sets forth the unpaid liabilities and describes respondent’s intent to levy on petitioner’s property to collect those liabilities on date petitioner timely filed a request for a collection_due_process_hearing the request on date the request was assigned to appeals officer francis mcnichol jr mr mcnichol maintained a written continued the conclusion of the trial the court instructed petitioner that she was required to file briefs in particular we instructed her that as to any argument she wished to make she should state in her brief the facts she wished the court to find and then based on those facts argue her case to the court petitioner filed both an opening brief and an answering brief although in her opening brief petitioner proposes facts and makes an argument with respect to the issue of whether she requested a face-to-face interview with appeals officer mcnichols she neither proposes facts nor makes any argument with respect to her claims that she paid in full her liability for or that appeals officer mcnichols failed to allow her reasonable_time to submit an amended offer_in_compromise if an argument is not pursued on brief we may conclude that it has been abandoned e g 121_tc_308 because of our instruction to petitioner concerning her brief and her pursuit on brief exclusively of the face-to-face interview issue we conclude that she has abandoned her other two claims and we need not discuss them record of actions that he took with respect to the request that he considered to be significant including correspondence and other contacts with petitioner and the final disposition of the request the case activity record the entry in the case activity record for date chronicles a telephone conversation with petitioner in pertinent part it states personal conference is not necessary per petitioner telephone discussion will be fine the remainder of the entry discusses an offer_in_compromise that petitioner claimed to have filed but as to which mr mcnichol could find no evidence in an internal_revenue_service irs database and mr mcnichol’s advice to petitioner that before an offer_in_compromise could be considered she must file her return mr mcnichol’s entry in the case activity record for date states that petitioner filed her return and that the irs received an offer_in_compromise from petitioner the entry states that there were problems with the offer and that mr mcnichol sent a letter to petitioner asking for revisions to the offer and for additional information the entry further states that petitioner would be allowed days to respond an entry for date states that there had been no word from petitioner and that mr mcnichol had determined to sustain the collection levy action a further entry for that date states that mr mcnichol had prepared the case for closing besides the entry on date no entry in the case activity record references any discussion of a personal conference on date appeals issued to petitioner the determination i introduction opinion if any person liable for federal tax_liability neglects or refuses to make payment within days of notice_and_demand the commissioner is authorized to collect the tax by levy on that person’s property see sec_6331 as a general_rule at least days before taking such action the commissioner must provide the person with a written final notice_of_intent_to_levy that describes among other things the administrative appeals available to the person see sec_6331 upon request the person is entitled to an administrative review hearing before appeals a collection_due_process_hearing sec_6330 appeals must offer the person an opportunity for a hearing in person at the appeals_office closest to the person’s residence see sec_301_6330-1 q a-d7 proced admin regs nevertheless a collection_due_process_hearing may but is not required to consist of a face-to-face meeting one or more written or oral communications between an appeals officer_or_employee and the taxpayer or some combination thereof id q a-d6 proced admin regs the appeals officer conducting the collection_due_process_hearing must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 sec_6330 prescribes the relevant matters that a person may raise at the collection_due_process_hearing including spousal defenses the appropriateness of respondent’s proposed collection action and possible alternative means of collection a taxpayer may contest the existence or amount of the underlying tax_liability at a collection_due_process_hearing if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 following the collection_due_process_hearing the appeals officer must determine whether the collection action is to proceed taking into account the verification the appeals officer has made the issues raised by the taxpayer at the hearing and whether the collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 we have jurisdiction to review such determinations where we have jurisdiction over the type of tax involved in the case sec_6330 see 122_tc_287 where the underlying tax_liability is properly at issue we review the determination de novo e g 114_tc_176 where the underlying tax_liability is not at issue we review the determination for abuse_of_discretion id pincite whether an abuse_of_discretion has occurred depends upon whether the exercise of discretion is without sound basis in fact or law see 104_tc_367 ii arguments of the parties petitioner argues that because petitioner was not granted a face-to-face interview mr mcnichol abused his discretion by determining that collection of the unpaid liabilities by levy was proper respondent answers that petitioner received an adequate hearing by telephone and exchange of correspondence and declined a face-to-face interview when on date such an interview was offered iii discussion we decide whether before appeals determined to proceed by levy with collection of the unpaid liabilities appeals officer mcnichol accorded petitioner a fair hearing as required by sec_6330 procedures for the conduct of collection_due_process hearings are set forth in sec_301_6330-1 proced admin regs as set forth above sec_301_6330-1 q a-d6 and d7 proced admin regs provides that although a taxpayer must be offered a face-to-face interview an acceptable hearing can consist of an exchange of correspondence or oral telephonic communications or some combination of the two see also 115_tc_329 armstrong v commissioner tcmemo_2002_224 cf parker v commissioner tcmemo_2004_226 entries made by mr mcnichol in the case activity record show both an exchange of correspondence and telephone conversations based on the testimony of mr mcnichol and the corroborating date entry in the case activity record we believe and find that on that date mr mcnichol offered petitioner the opportunity for a face-to-face interview which she declined we further find that petitioner did not thereafter change her mind and request a face- to-face interview petitioner testified that at some time perhaps after she received a letter from mr mcnichol dated date she telephoned him and asked to meet with him and he refused mr mcnichol testified that he recalled no such request indeed he could recall no conversations with petitioner after date the case activity record shows no communication with petitioner after date petitioner’s testimony was inexact as to dates and she offers nothing to corroborate her testimony while petitioner may have decided at some point after initially having been contacted by mr mcnichol on date and declining a face-to-face interview that indeed she did wish such an interview we are unconvinced that she communicated that fact to mr mcnichol iv conclusion as we understand her underlying claim petitioner argues that she should be allowed to make and appeals should accept an offer_in_compromise of the unpaid liabilities petitioner attempted to make an offer_in_compromise but mr mcnichol found problems with the offer and asked petitioner to revise it and to provide him with additional information mr mcnichol gave petitioner days to do so at the end of days when petitioner had failed to make the revisions or provide the additional information mr mcnichol took steps to close petitioner’s case and deny the request it took more than weeks for appeals to close the case and issue the determination despite the additional weeks petitioner never revised the offer or provided the additional information we do not think that appeals abused its discretion in determining to proceed to collect the unpaid liabilities by levy see roman v commissioner tcmemo_2004_20 reasonable to issue adverse sec_6330 determination when after weeks taxpayer had failed to submit information requested with respect to offer_in_compromise to reflect the foregoing an appropriate decision will be entered for respondent
